The Opinion of the Court was delivered by Caton, J. This suit is brought upon a bill of exchange, drawn by the defendants below on Smith & Carter of Galena, in favor of the plaintiff below, and dated “East Fork the 4th Feb’y 1845,” which is in the same county. All the parties to the bill were citizens of this State, but the evidence shows that the bill was actually drawn in Wisconsin. .The rights and duties of the holder and the privileges and responsibilities of the drawer of a foreign bill differ in many important particulars from those of an inland bill. Although this bill was actually drawn in another State, yet upon its face it was an inland bill, and it was manifestly the intention of all the parties that such should be its character. Admitting the competency of the parol proof that the bill was drawn in Wisconsin, still we are satisfied that it must be treated and considered as an inland bill. Such was the intention and agreement of the parties as shown on the face of the instrument. That it was competent for the parties, both being citizens of Illinois, to provide by their express agreement that it should be subject to and construed by the laws of this State, is too well established by authority to admit of doubt. In the case of Robinson v. Bland, 2 Burr. 1077, Lord Mansfield, in speaking of a bill of exchange actually drawn in France, said : “The parties had a view to the laws of England. The law of. the place can never be the rule, where the transaction is entered into with an express view to the law of another country, as the rule by which it is to be governed.” As before stated, the rights and liabilities of all parties to the bill may be sensibly affected by the determination of the question whether this be a foreign or an inland bill. If this bill is to be treated as it was designed by the parties and is expressed upon its face, then no damages can be allowed for non-payment, no matter what the laws of Wisconsin are. If we disregard the place of the contract as expressed on its face, and adhere to the parol proof which shows it to have been made in Wisconsin, then the laws of that State must fix the rule of damages. Whether this agreement of the parties to make this an inland bill was designed for the benefit of the holder, so as to relieve him from the necessity of having it formally protested as in case of a foreign bill, or whether it was intended for the benefit of the defendant and to relieve him from the payment of damages, we do not know. Probably the parties had both objects in view. As it was the design and express agreement of the parties that this should be considered and treated as an inland bill, to be controlled by the laws of Illinois, the Court must give effect to that agreement. This, then, being an inland bill, the first instruction for the plaintiff was properly given, and the defendants’ eighth instruction was properly refused, and these decisions alone are assigned for error. When the facts are once ascertained and settled, as by a special verdict or agreed case, then it is a question of law to determine whether reasonable notice of non-payment has been given or not. Bank of Utica v. Bender, 21 Wend. 643. As the question was presented in the first instruction, it was compounded of law and fact, and as such was properly submitted to the jury. Had the defendant desired the Court to instruct the jury whether a given state of facts supposed to be proved amounted to reasonable notice, he should have asked an instruction based upon such state of facts. The judgment of the Circuit Court is affirmed with costs* Judgment affirmed.